COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Erik Delgado Garcia v. The State of Texas

Appellate case number:     01-11-00985-CR

Trial court case number: 1253927

Trial court:               184th District Court of Harris County

The Texas Code of Criminal Procedure provides, in part: “If a criminal action or proceeding is
. . . appealed, an officer of the court shall certify and sign a bill of costs stating the costs that
have accrued and send the bill of costs to the court to which the action or proceeding is . . .
appealed.” See TEX. CODE CRIM. PROC. ANN. § 103.006 (Vernon 2006).

The District Court Clerk is ORDERED to file a supplemental clerk’s record with the Clerk of
this Court that contains the following document: a certified and signed bill of costs. See TEX.
CODE CRIM. PROC. ANN. § 103.006; see also TEX. R. APP. P. 34.5(c).

The supplemental clerk’s record is to be filed with the Clerk of this Court by December 14,
2012.
It is so ORDERED.

Judge’s signature: /s/ Justice Higley
                    Acting individually


Date: December 10, 2012